department of the treasury internal_revenue_service washington d c date number release date cc dom fs p si uil memorandum for district_counsel attn from assistant chief_counsel cc dom fs subject retirements depreciation this memorandum responds to your request for assistance in this docketed matter this memorandum is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend t assets product plr agency date date date date date year year year dollar_figure dollar_figure issue whether t’s sale of assets is properly classified as a normal or abnormal_retirement conclusion we believe that the discovery information you have forwarded does not place our initial determination in question we believe the sale of the assets was an abnormal_retirement pursuant to sec_1 a -12 d iii and a -12 d facts t filed administrative claims for refund of federal_income_tax on date for the calendar_year sec_1 and in the respective amounts of dollar_figure plus statutory interest and dollar_figure plus statutory interest the internal_revenue_service disallowed in part the claims for refund t brought a claim_for_refund in the united_states district_court on date the case is currently in discovery t was engaged primarily in the business of providing product in year sec_1 and and prior years assets were furnished to customers as part of an integrated package of equipment and services agency ruled that after date t could not lease new assets to customers but must offer them by sale through a new subsidiary and that assets in place or in stock must eventually be offered for sale t requested a ruling from the service allowing it to treat sales of previously leased assets as normal retirements of property the service denied t’s request in plr on date pursuant to plr t reported the gains from the sales of the assets as taxable_income on their returns for year sec_1 and law and analysis t argues that the sales of assets were normal retirements under 87_tc_624 and that as a result its income was overstated in year sec_1 and it is t’s position that the sales proceeds in year sec_1 and are to be credited to the depreciation_reserve as salvage rather than included in income this reduction in income would decrease tax_liability and result in a refund due for those years credit of the proceeds to the depreciation_reserve would result in a decrease in the depreciation deduction for year sec_1 and in addition but for the statute_of_limitations it would also result in a decrease in the allowable_depreciation deduction for subsequent years as explained in the field_service_advice dated date if the facts support a showing that the sale of the assets resulted from a sudden unanticipated agency mandate and or the withdrawal was outside the expected period of use the sale would appear to be an abnormal_retirement your office requested additional documentation from t to assist in the determination of whether the retirement was normal or abnormal the documents your office recently forwarded to us are a description of the t’s method_of_depreciation and the quarterly accounting_records used by t and its affiliates which detail assets added and retired from mass asset accounts a comparison of similar assets cannot be made from these documents because these records do not make reference to the expected period of use of the assets without regard to class lives furthermore we cannot determine which assets may be similar to the assets in issue these documents do not establish that the sale of the assets was a normal retirement it appears that the permanent withdrawal of the assets was due to an unanticipated event of the agency mandate and that this unanticipated event was not taken into consideration in determining a depreciation_rate case development hazards and other considerations in addition to reducing t’s income in year sec_1 and the treatment of the proceeds of the sale as a normal retirement_of_property and crediting the depreciation_reserve in the amount of the proceeds would reduce allowable_depreciation deductions in both year sec_1 and and subsequent years this reduction of depreciation_deductions would increase income_tax_liability in the affected subsequent years however assessment of any increased tax_liability for the subsequent years is barred by the statute_of_limitations sec_6501 if you have any further questions please call the branch telephone number by deborah a butler harve m lewis chief passthroughs and special industries branch
